DETAILED ACTION
Response to Amendment
The previous claim objections have been overcome.
The affidavit filed on 11/13/202 has been deemed insufficient to overcome the 35 U.S.C. 103 claim rejections.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 11/13/2020, the following has occurred: claims 1, 6, 9, 12, and 14 have been amended; claims 2, 4-5, 7, 10, 13-15, 17, 19, and 21-23 have remained unchanged; and no new claims have been added.
Claims 1-2, 4-7, 9-10, 12-15, 17, 19, and 21-23 are pending.
Effective Filing Date: 07/10/2019

Response to Arguments
35 U.S.C. 103 Rejections:
Applicant makes arguments directed towards the amended claim limitations. These arguments are deemed moot in view of the newly cited art. However, Applicant makes an argument directed towards the limitation “a prior patient” and points to the specification to state that the “prior patient” is a different patient. As claimed, a “prior patient” may be the same patient that had previously received the treatment.
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Inventor Declaration:
The affidavit under 37 CFR 1.132 filed 11/13/2020 is insufficient to overcome the rejection of claims 1-2, 4-7, 9-10, 12-15, 17, 19, and 21-23 based upon not overcoming the prior art references applied under 35 U.S.C. 103 as set forth in the last Office action because:

Opinion Evidence
In assessing the probative value of an expert opinion, Examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. The listed exhibits describe an opinion to a legal conclusion, and thusly, are being given little weight.

Lack of Nexus
To be given substantial weight in the determination of obviousness or non-obviousness, evidence of secondary considerations must be relevant to the subject matter as claimed, and therefore Examiner must determine whether there is a nexus between the merits of the claimed invention and the evidence of secondary considerations. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 305 cert. denied, 475 U.S. 1017 (1986).
Examiner has determined there to be a lack of nexus between the claimed limitations and the secondary evidence. 
As summarized by Applicant:
Exhibit 1 concludes that available performance measures were not consistently associated with differences in the adjusted risk of readmission or death;
Exhibit 2 concludes that re-admissions were potentially preventable and that there is a need to reduce hospital readmissions while the current efforts are ineffective;
Exhibit 3 indicates that there is a continuing need into 2019 for correlating CMS data and improving patient care; and
Exhibit 4 is a quote that states “clinicians and hospitals have to report an array of measures to different payers. There are many steps involved in submitting them, taking time away from patients. Moreover, it’s not clear whether all of these measures are actually improving patient care.”

The exhibits above lack a nexus to the merits of the claimed invention. A nexus is needed for why the claimed method would work. Applicant’s explanation of the connection between the limitations as claimed and these exhibits do not provide a clear nexus to establish this. Applicant’s explanation attempts to describe a nexus between the invention (not as claimed) and the exhibits. 

No Evidence of Long-Felt Need
It states that the claimed subject matter solved a problem that was long standing in the art. However, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long. In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.
Establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time within solution. The relevance of the long-felt need and the failure of others to the issue of obviousness depends on several factors. First, the need must have been a persistent one that was recognized by those of ordinary skill in the art. Second, the long-felt need must not have been satisfied by another before the invention of the applicant. Third, the invention must in fact satisfy the long-felt need.
The above-cited references do not establish that there was a failure of others to solve an issue and that the issue was persistent. Additionally, there is not enough support to prove that, as the claims are written, this invention satisfies a long-felt need.

In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 9, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0278222 to Claussenelias et al. in view of U.S. 2011/0060627 Piersol et al. further in view of U.S. 2015/0193583 to McNair et al. further in view of U.S. 2018/0182475 to Cossler et al.
As per claim 1, Claussenelias et al. teaches a computerized method for estimating healthcare service quality for a patient, the method comprising:
--receiving a medical care inquiry regarding the patient, the medical care inquiry requesting medical services for the patient; (see: claim 1 and paragraphs [0004] and [0074] where a search request is performed for a patient in need of a service)
--electronically generating a quality assurance value for the service provider, relative to the medical care inquiry, based at least on the behavior metrics; (see: claim 1 and paragraph [0012] where a total boost score (quality assurance value) is being calculated for each provider based on the consumer’s search criteria (medical care inquiry) and information on the providers (behavior information))
--electronically generating a recommendation relating to the service provider based on the quality assurance value; (see: claim 1 and paragraphs [0037] and [0081] where there is a recommendation (a ranked list) relating to the service providers based on the boost scores (quality assurance value)) and
--transmitting the recommendation including the quality assurance value associated with the service provider, the recommendation visible within a user interface executed on a third party processing device (see: claim 1 and paragraphs [0078] and [0081] where the ranked list (recommendation) is transmitted to the computer of the user and is visible to that user).
Claussenelias et al. may not further, specifically teach:
1) --detecting a medical care incident relating to a healthcare service provided to a prior patient, and detecting a service provider having a connection to the medical care incident;
2) --generating a communication request for the service provider, the communication request including a plurality of questions relating to the medical care incident;
3) --requesting a response from the service provider to the communication request via the service provider addressing the plurality of questions via the communication platform; and
4) --electronically determining behavior metrics associated with the service provider including a response time value based on a timeliness of the response by the service provider to the communication request and a response quality value based on a completeness of the response by the service provider to the communication request.

Piersol et al. teaches:
4) --electronically determining behavior metrics associated with the service provider including a response time value based on a timeliness of the response by the service provider to the communication request and a response quality value based on a completeness of the response by the service provider to the communication request (see: paragraph [0114] where next the method checks 908 results returned by the service provider 124 for accuracy and quality of service. Another type of failure is when the service provider 124 provides poor quality results. Yet another type of failure is that the service provider 124 is given poor quality input and thus performs poorly in turn. In this step, the service provider manager and rater 214 generates a second quality of service rating based upon the accuracy, timeliness and quality of the returned results. Behavior metrics are being determined here in order to determine the second quality of service rating. The determining here is being done electronically by the service provider manager and rater 214).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 4) electronically determining behavior metrics associated with the service provider including a response time value based on a timeliness of the response by the service provider to the communication request and a response quality value based on a completeness of the response by the service provider to the communication request as taught by Piersol et al. for the provider metrics used to determine the boost scores as disclosed by Claussenelias et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the Claussenelias et al. reference determines boost scores based on provider metrics and substituting other provider metrics into the this reference does not change the underlying invention of the Claussenelias et al. reference. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

McNair et al. teaches:
2) --generating a communication request for the service provider, the communication request including a plurality of questions relating to the medical care incident; (see: FIG. 4J and paragraph [0163] where questions are sent to a provider to solicit additional information in connection to FIG. 5E (care incident))
3) --requesting a response from the service provider to the communication request via the service provider addressing the plurality of questions via the communication platform (see: FIG. 4J and paragraph [0163] where questions are sent to a provider for answers to be received. Thus, a response (answers) are being requested).
One of ordinary skill at the time of the invention was filed would have found it obvious to 2) generate a communication request for the service provider, the communication request including a plurality of questions relating to the medical care incident and 3) request a response from the service provider to the communication request via the service provider addressing the plurality of questions via the communication platform as taught by McNair et al. in the method as taught by Claussenelias et al. and Piersol et al. in combination with the motivation(s) of soliciting additional information (see: paragraph [0163] of McNair et al.) about an event to provide further details to a patient record.

Cossler et al. teaches:
1) --detecting a medical care incident relating to a healthcare service provided to a prior patient, (see: paragraph [0122] where there is an identification of significant events and conditions. The identification is happening using the guidance module 132 of paragraph [0119]. Also see: paragraph [0123] where these events are associated throughout the course of patient care. The patient here would be a prior patient who has received medical during the course of the medical care) and detecting a service provider having a connection to the medical care incident (see: paragraph [0122] where information about significant events such as who the workflow events were performed by are being tracked. Also see: paragraph [0123] where information regarding significant events or conditions is being tracked in real-time).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) detect a medical care incident relating to a healthcare service provided to a prior patient, and detect a service provider having a connection to the medical care incident as taught by Cossler et al. in the method as taught by Claussenelias et al., Piersol et al., and McNair et al. in combination with the motivation(s) of holding clinicians accountable for potential negligence in the event an adverse outcome arises that can be attributed to the inappropriate response (see: paragraph [0119] of Cossler et al.).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute detecting a medical care incident relating to a healthcare service provided to a prior patient, and detecting a service provider having a connection to the medical care incident as taught by Cossler et al. for detection of a medical care incident associated with a service provider (see: FIG. 4J and paragraph [0163] of McNair et al. where a medical care incident (support event) is being detected and is associated with the provider) as disclosed by McNair et al. in the combination of Claussenelias et al., Piersol et al., and McNair et al. since each individual element and its functions are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Claussenelias et al., Piersol et al., and McNair et al. detect a medical care incident so substituting 

As per claim 4, Claussenelias et al., Piersol et al., Cossler et al., and McNair et al. in combination teach the method of claim 1, see discussion of claim 1. Claussenelias et al. further teaches wherein the plurality of questions provide for a root cause analysis of the medical care incident (see: paragraph [0163] where the questions perform an assessment of the incident).

As per claim 5, Claussenelias et al., Piersol et al., Cossler et al., and McNair et al. in combination teach the method of claim 4, see discussion of claim 4. Cossler et al. further teaches wherein the medical care incident is a negative event relating to medical care (see: paragraph [0030] where the significant events or conditions that are inferred could be events that are clinically significant and warrant medical attention. These events are deemed negative events).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 9, Claussenelias et al. teaches a system for generating healthcare recommendations for a patient, the system comprising:
--a computer readable medium having executable instructions stored therein; (see: paragraph [0013]) and
--a processing device disposed within a central communication platform, (see: paragraph [0028]) the processing device, in response to the executable instructions, operative to:
--receive a medical care inquiry regarding the patient, the inquiry requesting services for the patient; (see: claim 1 and paragraphs [0004] and [0074] where a search request is performed for a patient in need of a service)
--generate a quality assurance value for the service provider, relative to the inquiry, based at least on the behavior metrics; (see: claim 1 and paragraph [0012] where a total boost score (quality assurance value) is being calculated for each provider based on the consumer’s search criteria (medical care inquiry) and information on the providers (behavior information))
--generate a recommendation relating to the service provider based on the quality assurance value; (see: claim 1 and paragraphs [0037] and [0081] where there is a recommendation (a ranked list) relating to the service providers based on the boost scores (quality assurance value)) and
--transmit the recommendation including the quality assurance value associated with the service provider, the recommendation visible within a user interface executed on a third party processing device (see: claim 1 and paragraphs [0078] and [0081] where the ranked list (recommendation) is transmitted to the computer of the user and is visible to that user).
Claussenelias et al. may not further, specifically teach a processing device operative to:
1) --detect a medical care incident relating to a healthcare service provided to a prior patient and detect a service provider having a connection to the medical care incident;
2) --generating a communication request for the service provider, the communication request including a plurality of questions relating to the medical care incident;
3) --request a response from the service provider to the communication request via the service provider addressing the plurality of questions via the communication platform;
4) --determine behavior metrics associated with the service provider including a response time value based on a timeliness of the response by the service provider to the communication request and a response quality value based on a completeness of the response by the service provider to the communication request.

Piersol et al. teaches:
4) --determine behavior metrics associated with the service provider including a response time value based on a timeliness of the response by the service provider to the communication request and a response quality value based on a completeness of (see: paragraph [0114] where next the method checks 908 results returned by the service provider 124 for accuracy and quality of service. Another type of failure is when the service provider 124 provides poor quality results. Yet another type of failure is that the service provider 124 is given poor quality input and thus performs poorly in turn. In this step, the service provider manager and rater 214 generates a second quality of service rating based upon the accuracy, timeliness and quality of the returned results. Behavior metrics are being determined here in order to determine the second quality of service rating. The determining here is being done electronically by the service provider manager and rater 214).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 4) electronically determining behavior metrics associated with the service provider including a response time value based on a timeliness of the response by the service provider to the communication request and a response quality value based on a completeness of the response by the service provider to the communication request as taught by Piersol et al. for the provider metrics used to determine the boost scores as disclosed by Claussenelias et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the Claussenelias et al. reference determines boost scores based on provider metrics and substituting other provider metrics into the this reference does not change the underlying invention of the Claussenelias et al. reference. Thus, one of ordinary skill in the art could have 

McNair et al. teaches:
2) --generating a communication request for the service provider, the communication request including a plurality of questions relating to the medical care incident; (see: FIG. 4J and paragraph [0163] where questions are sent to a provider for answers to be received)
3) --requesting a response from the service provider to the communication request via the service provider addressing the plurality of questions via the communication platform (see: FIG. 4J and paragraph [0163] where questions are sent to a provider for answers to be received. Thus, a response (answers) are being requested).
One of ordinary skill at the time of the invention was filed would have found it obvious to 2) generate a communication request for the service provider, the communication request including a plurality of questions relating to the medical care incident and 3) request a response from the service provider to the communication request via the service provider addressing the plurality of questions via the communication platform as taught by McNair et al. in the system as taught by Claussenelias et al. and Piersol et al. in combination with the motivation(s) of soliciting additional information (see: paragraph [0163] of McNair et al.) about an event to provide further details to a patient record.

Cossler et al. teaches:
1) --detect a medical care incident relating to a healthcare service provided to a prior patient (see: paragraph [0122] where there is an identification of significant events and conditions. The identification is happening using the guidance module 132 of paragraph [0119]. Also see: paragraph [0123] where these events are associated throughout the course of patient care. The patient here would be a prior patient who has received medical during the course of the medical care) and detect a service provider having a connection to the medical care incident (see: paragraph [0122] where information about significant events such as who the workflow events were performed by are being tracked. Also see: paragraph [0123] where information regarding significant events or conditions is being tracked in real-time).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) detect a medical care incident relating to a healthcare service provided to a prior patient and detect a service provider having a connection to the medical care incident as taught by Cossler et al. in the system as taught by Claussenelias et al., Piersol et al., and McNair et al. in combination with the motivation(s) of holding clinicians accountable for potential negligence in the event an adverse outcome arises that can be attributed to the inappropriate response (see: paragraph [0119] of Cossler et al.).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute detecting a medical care incident relating to a healthcare service provided to a prior patient, and detecting a 

As per claim 14, Claussenelias et al. teaches a computerized method for estimating healthcare service quality for a patient, the method comprising:
--receiving a medical care inquiry regarding the patient the inquiry requesting services for the patient; (see: claim 1 and paragraphs [0004] and [0074] where a search request is performed for a patient in need of a service)
--electronically generating a quality assurance value for each of the plurality of service providers, relative to the inquiry, based at least on the behavior metrics; (see: claim 1 and paragraph [0012] where a total boost score (quality assurance value) is being calculated for each provider based on the consumer’s search criteria (medical care inquiry) and information on the providers (behavior information))
--electronically generating recommendations relating to the service providers based on the quality assurance value; (see: claim 1 and paragraphs [0037] and [0081] where there is a recommendation (a ranked list) relating to the service providers based on the boost scores (quality assurance value)) and
--transmitting the recommendations including a ranking of the quality assurance values associated with each of the service providers (see: claim 1 and paragraphs [0078] and [0081] where the ranked list (recommendation) is transmitted to the computer of the user and is visible to that user).
Claussenelias et al. may not further, specifically teach:
1) --detecting a medical care incident relating to a healthcare service provided to a prior patient and detecting a plurality of service providers having connections to the medical care incident;
2) --generating a communication request for the service providers, the communication request including a plurality of questions relating to the medical care incident;
3) --requesting a response from each of the plurality of service providers to the communication request via the service providers addressing the plurality of questions via the communication platform;
4) --electronically 302301.0002determining behavior metrics associated with each of the plurality of service providers including a response time value based on a timeliness of the response by the service provider to the communication request and a response quality value based on a completeness of the response by the service provider to the communication request.

Piersol et al. teaches:
4) --electronically 302301.0002determining behavior metrics associated with each of the plurality of service providers including a response time value based on a timeliness of the response by the service provider to the communication request and a response quality value based on a completeness of the response by the service provider to the communication request (see: paragraph [0114] where next the method checks 908 results returned by the service provider 124 for accuracy and quality of service. Another type of failure is when the service provider 124 provides poor quality results. Yet another type of failure is that the service provider 124 is given poor quality input and thus performs poorly in turn. In this step, the service provider manager and rater 214 generates a second quality of service rating based upon the accuracy, timeliness and quality of the returned results. Behavior metrics are being determined here in order to determine the second quality of service rating. The determining here is being done electronically by the service provider manager and rater 214).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 4) electronically determining behavior metrics associated with the service provider including a response time value based on a timeliness of the response by the service provider to the communication request and a response quality value based on a completeness of the response by the 

McNair et al. teaches:
2) --generating a communication request for the service providers, the communication request including a plurality of questions relating to the medical care incident; (see: FIG. 4J and paragraph [0163] where questions are sent to a provider for answers to be received)
3) --requesting a response from each of the plurality of service providers to the communication request via the service providers addressing the plurality of questions via the communication platform (see: FIG. 4J and paragraph [0163] where questions are sent to a provider for answers to be received. Thus, a response (answers) are being requested).
One of ordinary skill at the time of the invention was filed would have found it obvious to 2) generate a communication request for the service providers, the communication request including a plurality of questions relating to the medical care 3) request a response from each of the plurality of service providers to the communication request via the service providers addressing the plurality of questions via the communication platform as taught by McNair et al. in the method as taught by Claussenelias et al. and Piersol et al. in combination with the motivation(s) of soliciting additional information (see: paragraph [0163] of McNair et al.) about an event to provide further details to a patient record.

Cossler et al. teaches:
1) --detecting a medical care incident relating to a healthcare service provided to a prior patient (see: paragraph [0122] where there is an identification of significant events and conditions. The identification is happening using the guidance module 132 of paragraph [0119]. Also see: paragraph [0123] where these events are associated throughout the course of patient care. The patient here would be a prior patient who has received medical during the course of the medical care) and detecting a plurality of service providers having connections to the medical care incident (see: paragraph [0122] where information about significant events such as who the workflow events were performed by are being tracked. Also see: paragraph [0123] where information regarding significant events or conditions is being tracked in real-time).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) detect a medical care incident relating to a healthcare service provided to a prior patient and detecting a plurality of service providers having connections to the medical care incident as taught by Cossler et al. in the method as taught by (see: paragraph [0119] of Cossler et al.).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute detecting a medical care incident relating to a healthcare service provided to a prior patient, and detecting a service provider having a connection to the medical care incident as taught by Cossler et al. for detection of a medical care incident associated with a service provider (see: FIG. 4J and paragraph [0163] of McNair et al. where a medical care incident (support event) is being detected and is associated with the provider) as disclosed by McNair et al. in the combination of Claussenelias et al., Piersol et al., and McNair et al. since each individual element and its functions are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Claussenelias et al., Piersol et al., and McNair et al. detect a medical care incident so substituting parameters of the incident such as wherein the incident is related to a healthcare service provided by a known service provider to a prior patient does not change the underlying functionality of the combination of Claussenelias et al., Piersol et al., and McNair et al. where a questionnaire is generated with respect to an incident. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 17, Claussenelias et al., Piersol et al., Cossler et al., and McNair et al. in combination teach the method of claim 14, see discussion of claim 14. McNair et al. further teaches wherein the plurality of questions provide for a root cause analysis of the medical care incident (see: paragraph [0163] where the questions perform an assessment of the incident).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 14, and incorporated herein.

Claims 2, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0278222 to Claussenelias et al. in view of U.S. 2011/0060627 Piersol et al. further in view of U.S. 2015/0193583 to McNair et al. further in view of U.S. 2018/0182475 to Cossler et al. as applied to claims 1, 9, and 14, and further in view of U.S. 2012/0166218 to Reiner.
	As per claim 2, Claussenelias et al., Piersol et al., Cossler et al., and McNair et al. in combination teaches the method of claim 1, see discussion of claim 1. Piersol et al. further teaches wherein the service provider is a first service provider and the communication request includes an electronic question submitted to the first service provider across the communication platform by a user (see: paragraph [0016] where writing into predefined fields is commonly used for a variety of business transactions. The above system can also be used for transmitting textbook chapters with attached questions, such as the commonly used student workbooks. The service provider here can be considered a first service provider. An electronic question is being included here as part of the communication request and it is being sent to the first provider by a user).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Claussenelias et al., Piersol et al., Cossler et al., and McNair et al. in combination may not specifically teach
1) --the user is a second service provider (even though this limitation is non-functional, examiner is giving it weight for the purposes of compact prosecution).

Reiner teaches:
1) --the user is a second service provider (see: paragraph [0120] where in the event that Mr. Davis or any one of the clinical providers have questions or comments, these would be automatically recorded by the program 110 and electronically copied to all involved parties. Any service provider may ask question and they may be sent to the parties involved).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) the user as a second service provider as taught by Reiner in the method as taught by Claussenelias et al., Piersol et al., Cossler et al., and McNair et al. in combination with the motivation(s) of not relying upon the subjective perceptions of a third party to collect and analyze standardized data from multiple sources and present this data to a consumer for provider selection (see: paragraph [0011] of Reiner).

As per claim 10, Claussenelias et al., Piersol et al., Cossler et al., and McNair et al. in combination teaches the system of claim 9, see discussion of claim 9. Piersol et al. further teaches wherein the service provider is a first service provider and the communication request includes an292301.0002 electronic question submitted to the service provider across the communication platform by a user (see: paragraph [0016] where writing into predefined fields is commonly used for a variety of business transactions. The above system can also be used for transmitting textbook chapters with attached questions, such as the commonly used student workbooks. The service provider here can be considered a first service provider. An electronic question is being included here as part of the communication request and it is being sent to the first provider by a user).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 9, and incorporated herein.
Claussenelias et al., Piersol et al., Cossler et al., and McNair et al. in combination may not specifically teach
1) --the user is a second service provider (even though this limitation is non-functional, examiner is giving it weight for the purposes of compact prosecution).

Reiner teaches:
1) --the user is a second service provider (see: paragraph [0120] where in the event that Mr. Davis or any one of the clinical providers have questions or comments, these would be automatically recorded by the program 110 and electronically copied to all involved parties. Any service provider may ask question and they may be sent to the parties involved).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) the user as a second service provider as taught by Reiner in the system as taught by Claussenelias et al., Piersol et al., Cossler et al., and McNair et al. in combination with the motivation(s) of not relying upon the subjective perceptions of a third party to collect and analyze standardized data from multiple sources and present this data to a consumer for provider selection (see: paragraph [0011] of Reiner).

As per claim 15, Claussenelias et al., Piersol et al., Cossler et al., and McNair et al. in combination teaches the method of claim 15, see discussion of claim 15. Piersol et al. further teaches wherein the communication request includes an electronic question submitted to a first service provider of the plurality of service providers across the communication platform from a user (see: paragraph [0016] where writing into predefined fields is commonly used for a variety of business transactions. The above system can also be used for transmitting textbook chapters with attached questions, such as the commonly used student workbooks. The service provider here can be considered a first service provider. An electronic question is being included here as part of the communication request and it is being sent to the first provider by a user).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 14, and incorporated herein.

1) --the user is a second service provider of the plurality of service providers (even though this limitation is non-functional, examiner is giving it weight for the purposes of compact prosecution).

Reiner teaches:
1) --the user is a second service provider of the plurality of service providers (see: paragraph [0120] where in the event that Mr. Davis or any one of the clinical providers have questions or comments, these would be automatically recorded by the program 110 and electronically copied to all involved parties. Any service provider may ask question and they may be sent to the parties involved).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) the user as a second service provider of the plurality of service providers as taught by Reiner in the method as taught by Claussenelias et al., Piersol et al., Cossler et al., and McNair et al. in combination with the motivation(s) of not relying upon the subjective perceptions of a third party to collect and analyze standardized data from multiple sources and present this data to a consumer for provider selection (see: paragraph [0011] of Reiner).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0278222 to Claussenelias et al. in view of U.S. 2011/0060627 Piersol et al. further in view of U.S. 2015/0193583 to McNair et al. further in view of U.S. .
As per claim 6, Claussenelias et al., Piersol et al., Cossler et al., and McNair et al. in combination teaches the method of claim 1, see discussion of claim 1. Claussenelias et al. teaches wherein the electronically generating the quality assurance value for the service provider is also based on the operational data (see: paragraph [0012] where there is a boost score (quality assurance value) being generated based on factors associated with the operations of providers such as a volume of treated patients (operational data)).
The combination may not further, specifically teach:
1) --receiving operational data from the service provider based on the service provider entering the operational data via the user interface, the operational data relating to operations of the service provider providing healthcare services.

Nudd et al. teaches:
1) –receiving the operational data from the service provider based on the service provider entering the operational data via the user interface, the operational data relating to operations of the service provider providing healthcare services (see: paragraph [0063] where the method 400 may further include obtaining 404 discharge orders from the hospital. Obtaining 404 discharge orders may be obtained by system-to-system communication. Operational data is being received here from the service provider. In order for the first system to communicate the data to another system in the system-to-system communication the provider (hospital) would have had to input this discharge order information (operational data) into the system via the system’s interface. The operational data here is also related to operations of the service provider providing services such as the discharge orders aspect related to a service).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) receive the operational data from the service provider based on the service provider entering the operational data via the user interface, the operational data relating to operations of the service provider providing healthcare services as taught by Nudd et al. in the method as taught by Claussenelias et al., Piersol et al., Cossler et al., and McNair et al. in combination with the motivation(s) of ensuring that a user engages in follow-up activities following a provider activity (see: paragraph [0014] of Nudd et al.).

As per claim 12, Claussenelias et al., Piersol et al., Cossler et al., and McNair et al. in combination teaches the system of claim 9, see discussion of claim 9. Claussenelias et al. teaches wherein the electronically generating the quality assurance value for the service provider is also based on the operational data (see: paragraph [0012] where there is a boost score (quality assurance value) being generated based on factors associated with the operations of providers such as a volume of treated patients (operational data)).
The combination may not further, specifically teach the processing device further operative to:
1) --receive operational data from the service provider based on the service provider entering the operational data via the user interface, the operational data relating to operations of the service provider providing healthcare services.

Nudd et al. teaches:
1) --receive operational data from the service provider based on the service provider entering the operational data via the user interface, the operational data relating to operations of the service provider providing healthcare services; (see: paragraph [0063] where the method 400 may further include obtaining 404 discharge orders from the hospital. Obtaining 404 discharge orders may be obtained by system-to-system communication. Operational data is being received here from the service provider. In order for the first system to communicate the data to another system in the system-to-system communication the provider (hospital) would have had to input this discharge order information (operational data) into the system via the system’s interface. The operational data here is also related to operations of the service provider providing services such as the discharge orders aspect related to a service).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) receive operational data from the service provider based on the service provider entering the operational data via the user interface, the operational data relating to operations of the service provider providing healthcare services as taught by Nudd et al. in the system as taught by Claussenelias et al., Piersol et al., Cossler et al., and McNair et al. in combination with the motivation(s) of ensuring that a user engages (see: paragraph [0014] of Nudd et al.).

Claims 7, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0278222 to Claussenelias et al. in view of U.S. 2011/0060627 Piersol et al. further in view of U.S. 2015/0193583 to McNair et al. further in view of U.S. 2018/0182475 to Cossler et al. as applied to claims 1, 9, and 14, and further in view of U.S. 2004/0122706 to Walker et al.
As per claim 7, Claussenelias et al., Piersol et al., Cossler et al., and McNair et al. in combination teaches the method of claim 1, see discussion of claim 1. Claussenelias et al. further teaches:
--generating the quality assurance value also based on the patient data (see: paragraph [0012]).
Claussenelias et al., Piersol et al., Cossler et al., and McNair et al. in combination may not further, specifically teach:
1) --collecting patient data from a plurality of data sources and storing the patient data within a healthcare database, wherein one of the data sources is an electronic medical record of the patient.

Walker et al. teaches:
1) --collecting patient data from a plurality of data sources and storing the patient data within a healthcare database, wherein one of the data sources is an electronic medical record of the patient; (see: paragraph [0010] where in accordance with one aspect of the present technique, a method is provided for performing a computer assisted data operation on medical patient data that includes receiving patient data prior to a medical procedure. A first set of data from an integrated knowledge base is then automatically accessed, including data derived from patient-specific data acquired via at least one controllable and prescribable data resource, and non-patient specific data. A recommendation for a patient data acquisition procedure is then generated prior to the medical procedure. Patient data is being collected here from sources such as an EMR (patient data from one controllable and prescribable data resource) and stored in an integrated knowledge base (healthcare database). Also see: paragraphs [0011] and [0015]).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) collect patient data from a plurality of data sources and storing the patient data within a healthcare database, wherein one of the data sources is an electronic medical record of the patient as taught by Walker et al. in the method as taught by Claussenelias et al., Piersol et al., Cossler et al., and McNair et al. in combination with the motivation(s) of offering integration and analysis of patient information with other information available through highly integrated data resources to provide very timely and effective feedback (see: paragraph [0008] of Walker et al.).

As per claim 13, Claussenelias et al., Piersol et al., Cossler et al., and McNair et al. teaches the system of claim 9, see discussion of claim 9. Claussenelias et al. further teaches the processing device further operative to:
--generate the quality assurance value also based on the patient data (see: paragraph [0012]).
Claussenelias et al., Piersol et al., Cossler et al., and McNair et al. in combination may not further, specifically teach:
1) --collect patient data from a plurality of data sources and storing the patient data within a healthcare database, wherein one of the data sources is an electronic medical record of the patient.

Walker et al. teaches:
1) --collect patient data from a plurality of data sources and storing the patient data within a healthcare database, wherein one of the data sources is an electronic medical record of the patient; (see: paragraph [0010] where in accordance with one aspect of the present technique, a method is provided for performing a computer assisted data operation on medical patient data that includes receiving patient data prior to a medical procedure. A first set of data from an integrated knowledge base is then automatically accessed, including data derived from patient-specific data acquired via at least one controllable and prescribable data resource, and non-patient specific data. A recommendation for a patient data acquisition procedure is then generated prior to the medical procedure. Patient data is being collected here from sources such as an EMR (patient data from one controllable and prescribable data resource) and stored in an integrated knowledge base (healthcare database). Also see: paragraphs [0011] and [0015]).
1) collect patient data from a plurality of data sources and storing the patient data within a healthcare database, wherein one of the data sources is an electronic medical record of the patient as taught by Walker et al. in the system as taught by Claussenelias et al., Piersol et al., Cossler et al., and McNair et al. in combination with the motivation(s) of offering integration and analysis of patient information with other information available through highly integrated data resources to provide very timely and effective feedback (see: paragraph [0008] of Walker et al.).

As per claim 19, Claussenelias et al., Piersol et al., Cossler et al., and McNair et al. in combination teaches the method of claim 15, see discussion of claim 15. Claussenelias et al. further teaches:
--generating the quality assurance value also based on the patient data (see: paragraph [0012]).
Claussenelias et al., Piersol et al., Cossler et al., and McNair et al. in combination may not further, specifically teach:
1) --collecting patient data from a plurality of data sources and storing the patient data within a healthcare database, wherein one of the data sources is an electronic medical record of the patient.

Walker et al. teaches:
1) --collecting patient data from a plurality of data sources and storing the patient data within a healthcare database, wherein one of the data sources is an electronic (see: paragraph [0010] where in accordance with one aspect of the present technique, a method is provided for performing a computer assisted data operation on medical patient data that includes receiving patient data prior to a medical procedure. A first set of data from an integrated knowledge base is then automatically accessed, including data derived from patient-specific data acquired via at least one controllable and prescribable data resource, and non-patient specific data. A recommendation for a patient data acquisition procedure is then generated prior to the medical procedure. Patient data is being collected here from sources such as an EMR (patient data from one controllable and prescribable data resource) and stored in an integrated knowledge base (healthcare database). Also see: paragraphs [0011] and [0015]).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) collect patient data from a plurality of data sources and storing the patient data within a healthcare database, wherein one of the data sources is an electronic medical record of the patient as taught by Walker et al. in the method as taught by Claussenelias et al., Piersol et al., Cossler et al., and McNair et al. in combination with the motivation(s) of offering integration and analysis of patient information with other information available through highly integrated data resources to provide very timely and effective feedback (see: paragraph [0008] of Walker et al.).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0278222 to Claussenelias et al. in view of U.S. 2011/0060627 Piersol et al. further in view of U.S. 2015/0193583 to McNair et al. further in view of U.S. 2018/0182475 to .
As per claim 21, Claussenelias et al., Piersol et al., Cossler et al., and McNair et al. in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach the medical care inquiry is received from a second service provider, the method further comprising:
1) --receiving a referral request from the second service provider, the referral request including the medical care inquiry regarding the patient; and
2) --electronically transmitting a referral response to the second service provider including the recommendation noted therein.

Lachs et al teaches:
--the medical care inquiry is received from a second service provider, (see: column 15, lines 31-47 where a physician is referring a patient who is inquiring about medical services to another physician) the method further comprising:8PATENT
1) --Atty. Docket No. 2301.0002receiving a referral request from the second service provider, the referral request including the medical care inquiry regarding the patient; (see: column 15, lines 10-47 where a referral request is being received here when the first physician tires to refer the patient to another physician. This request also includes the need for medical help for the patient (medical care inquiry regarding the patient)) and
2) --electronically transmitting a referral response to the second service provider including the recommendation noted therein (see: column 15, lines 31-56 where a referral recommendation (the referral response that includes the recommendation) is transmitted back to the referring physician).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a second service provider and 1) Atty. Docket No. 2301.0002receiving a referral request from the second service provider, the referral request including the medical care inquiry regarding the patient and 2) electronically transmitting a referral response to the second service provider including the recommendation noted therein as taught by Lachs et al. for the consumer and medical care inquiry and recommendation(s) going to the consumer as disclosed by Claussenelias et al., Piersol et al., Cossler et al., and McNair et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the second service provider would be performing the exact same functions as the patient/consumer in the combination of Claussenelias et al., Piersol et al., Cossler et al., and McNair et al. where the second service provider becomes the “middle man” without adding any additional functionalities. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 22, Claussenelias et al., Piersol et al., Cossler et al., and McNair et al. in combination teaches the method of claim 9, see discussion of claim 9. The combination may not further, specifically teach the medical care inquiry is received from a second service provider, the processing device further operative to:8PATENT
1) --Atty. Docket No. 2301.0002receive a referral request from the second service provider, the referral request including the medical care inquiry regarding the patient; and
2) --electronically transmit a referral response to the second service provider including the recommendation noted therein.

Lachs et al teaches:
--the medical care inquiry is received from a second service provider, (see: column 15, lines 31-47 where a physician is referring a patient who is inquiring about medical services to another physician) the processing device further operative to:8PATENT
1) --Atty. Docket No. 2301.0002receive a referral request from the second service provider, the referral request including the medical care inquiry regarding the patient; (see: column 15, lines 10-47 where a referral request is being received here when the first physician tires to refer the patient to another physician. This request also includes the need for medical help for the patient (medical care inquiry regarding the patient)) and
2) --electronically transmit a referral response to the second service provider including the recommendation noted therein (see: column 15, lines 31-56 where a referral recommendation (the referral response that includes the recommendation) is transmitted back to the referring physician).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a second service provider and 1) Atty. Docket No. 2301.0002receive a referral request from the second service provider, the referral request including the medical care inquiry regarding the patient and 2) electronically transmit a 

As per claim 23, Claussenelias et al., Piersol et al., Cossler et al., and McNair et al. in combination teaches the method of claim 14, see discussion of claim 14. The combination may not further, specifically teach the medical care inquiry is received from requesting service provider, which is one of the plurality of service providers, the method further comprising:
1) --receiving a referral request from the requesting service provider, the referral request including the medical care inquiry regarding the patient; and
2) --electronically transmitting a referral response to the requesting service provider including the recommendation noted therein.

Lachs et al. teaches:

1) --receiving a referral request from the requesting service provider, the referral request including the medical care inquiry regarding the patient; (see: column 15, lines 10-47 where a referral request is being received here when the first physician tires to refer the patient to another physician. This request also includes the need for medical help for the patient (medical care inquiry regarding the patient)) and
2) --electronically transmitting a referral response to the requesting service provider including the recommendation noted therein (see: column 15, lines 31-56 where a referral recommendation (the referral response that includes the recommendation) is transmitted back to the referring physician).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a requesting service provider and 1) receiving a referral request from the requesting service provider, the referral request including the medical care inquiry regarding the patient and 2) electronically transmit a referral response to the second service provider including the recommendation noted therein as taught by Lachs et al. for the consumer and medical care inquiry and recommendation(s) going to the consumer as disclosed by Claussenelias et al., Piersol et al., Cossler et al., and McNair et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the requesting service provider would be performing the exact same functions as the patient/consumer in the combination of Claussenelias et al., Piersol et al., Cossler et al., and McNair et al. .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873.  The examiner can normally be reached on M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 3626       

/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626